Citation Nr: 9910806	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-43 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for lichen simplex of 
the right shoulder with hyperpigmentation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1983 to April 
1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's service-connected skin disorder is currently 
manifested by complaints of itching and irritation with 
clinical findings for an irregular area of slightly elevated 
hyperpigmentated skin involving the right clavicular, 
supraclavicular, and shoulder area, that is occasionally 
pruritic.

CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for lichen 
simplex of the right shoulder with hyperpigmentation are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from April 1983 to April 
1988.  Service medical records reflect that she sought 
treatment for a rash on her right shoulder in March 1988.  
The treatment note reflects that the rash developed after the 
use of Selsun.

Private treatment records dated July 1990 reflect that the 
appellant was seen for hyperpigmentated areas of the right 
shoulder with warts.  By history, she had been treated 2 
years earlier for tinea versicolor of the right shoulder with 
selenium sulfide, which burned the area and left residual 
hyperpigmentation.  Physical examination revealed multiple 
warts in the area of hyperpigmentation.  This was treated 
with liquid nitrogen.

In August 1992, a VA dermatological examination was 
conducted.  The appellant, age 27, reported that she 
developed hyperpigmentated skin over the right shoulder area 
in service.  The condition began with a red, bumpy patch of 
skin that was pruritic.  She reportedly was given Selsun Blue 
to treat the condition, which did help.  She later consulted 
a private dermatologist and the condition was treated with 
liquid nitrogen, which also did not help.  No topical 
medication was prescribed.  Examination of the skin revealed 
an irregular area of slightly elevated hyperpigmented skin 
involving the right clavicular, supraclavicular, and shoulder 
area.  The skin was slightly thickened in this area and 
showed increased skin markings.  The impression was post 
inflammatory hyperpigmentation, possibly or questionably 
secondary to lichen simplex chronicus.

In December 1995, a VA dermatological examination was 
conducted.  The appellant reported that she was seen in 
service for tinea versicolor and treated with Selsun, which 
caused a severe burning sensation, darkening the affected 
area.  It was noted that the area was biopsied in September 
1992 and that the findings were consistent with lichen 
simplex chronicus, with hyperpigmentation.  Lidex cream was 
prescribed, but this did not help the condition.  The 
appellant reported that she was subsequently treated with 
liquid nitrogen by a private dermatologist, but this also did 
not help the condition.  She also reported that she was not 
accepted for modeling because of the hyperpigmentated areas.  
The examiner indicated that the "hyperpigmentated areas are 
essentially non-symptomatic, and only occasionally 
pruritic."  Hyperpigmentation of the right shoulder area was 
noted and pictures were taken.  The Board notes that these 
photograph are associated with the claims folder and show a 
dark, irregularly shaped area, appearing to be roughly the 
size of a golf ball on the right shoulder area and extending 
along the clavicle area..  The diagnosis was lichen simplex 
chronicus with hyperpigmentation, post inflammatory.

By a rating decision dated February 1996, service connection 
for lichen simplex with hyperpigmentation was established at 
the noncompensable disability level.  The appellant 
subsequently voiced disagreement with the noncompensable 
disability rating.  She argued that this condition harmed her 
self-esteem and modeling career.

In February 1999, a personal hearing was conducted.  The 
appellant testified that her skin disorder was disfiguring of 
an extensive area, keeping her from a modeling career, and 
that it was more than occasionally itchy.  It was noted that 
the hyperpigmentated area was roughly the size of a golf 
ball.

ANALYSIS

In evaluating the appellant's request for a compensable 
rating for lichen simplex of the right shoulder with 
hyperpigmentation, the Board considers the medical evidence 
of record.  The medical findings are compared to the criteria 
in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1998).  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The appellant's skin disorder is currently rated by analogy 
to eczema under diagnostic code 7806 in the rating schedule, 
which provides a noncompensable rating where there is slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is provided where 
there is exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  A 30 percent rating is 
provided where there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is provided where there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. 
§§ 4.20, 4.118 (1998).

A review of the evidence of record reflects that the 
appellant's service-connected skin disorder is currently 
manifested by complaints of frequent itching and irritation 
of the affected shoulder area with clinical findings for an 
irregular area of slightly elevated hyperpigmentated skin 
involving the right clavicular, supraclavicular, and shoulder 
area, that is occasionally pruritic.

In view of the appellant's sworn testimony that she 
experiences frequent itching from her skin condition, which 
is easily irritated, and the photographic evidence showing 
that the area effected was roughly the size of a golf ball, 
the Board finds that the criteria for a 10 percent rating are 
met.  However, a rating in excess of 10 percent is not 
warranted as the evidence of record does not show constant 
exudation or itching, extensive lesions, or marked 
disfigurement.


ORDER

A 10 percent rating for lichen simplex of the right shoulder 
with hyperpigmentation is granted, subject to regulations 
governing the payment of monetary awards.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

